USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 1 of 9

                                      02009-2012-CT-000605                                     Flied: 12/61202010:52 AM
                                                                                                                   Clerk
                                           Allen Superior Court 9                                  Allen County, Indiana
                                                                                                                     BB



    STATE OF INDIANA                                      IN THE ALLEN SUPERIOR COURT
                                        SS:
    COUNTY OF ALLEN                                       CAUSE NO

    ISOLINA BALL,

                 Plaintiff,

          v.

    RED RIVER WASTE SOLUTIONS, LP,

                 Defendant.

                                              COMPLAINT

          Plaintiff alleges against Defendant as follows:

       1. The Plaintiff is lsolina Ball, a qualified female former employee of Defendant, who at all

          times material to this Charge performed within the reasonable expectations of her

          employer. Plaintiff alleges she was subjected to sexual harassment, discriminated against,

          and retaliated against for complaining of discrimination on the basis of her sex (female)

          and her sexual orientation, in violation of her rights under Title VII of the Civil Rights Act

          of 1964, 42 U.S.C. § 2000(e) e seg. ("Title WI"). Further, Plaintiff alleges she was

          discriminated against and retaliated against on the basis of her race (Black/African-

          American) in violation of her rights under Title VII as well as 42 U.S.C. § 1981.

       2. The Defendant is Red River Waste Solutions, a company doing business at 5252 Old

          Maumee Rd., Fort Wayne, IN 46803. Defendant is an "employer" for the purposes of Title

          VII and § 1981,

       3. Plaintiff filed her Charge of Discrimination with the Equal employment Opportunity

          Commission ("EEOC") on or about February 19, 2020, a copy of which is attached hereto,

                                                    —1—
USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 2 of 9




          incorporated herein, and made a part hereof as "Ex. A." The EEOC issued its Notice of

          Right to Sue on November 4, 2020, a copy of which is attached hereto and made a part

          hereof as "Ex. B." All jurisdictional prerequisites have been met, and all administrative

          remedies have been exhausted, for the filing of this lawsuit.

       4, Plaintiff worked for Defendant from approximately May 17, 2019 (as a temporary

          employee who was hired into a full-time position after approximately 90 days) until her

          wrongful termination on or about September 18, 2019. Her job title was Driver.

       5. From the beginning of her employment with Defendant, Plaintiff was assigned to ride with

          driver Mark Woods. On multiple occasions, almost daily, Woods sexually harassed

          Plaintiff; despite knowing that she is gay, and married to a woman, He told Plaintiff that if

          she did not voluntarily have sex with him that he would "take it" and threatened to rape

          Plaintiff's wife as well. On one occasion Woods came up behind Plaintiff and rubbed his

          penis against Plaintiff as she was loading garbage into the truck while he moaned. He often

          talked about having sex and oral sex with Plaintiff, who refused his advances each time.

          When Plaintiff threatened to report him, he dared her to and said he was "#1 pick around

          here" and if she did, she would be fired.

       6. Plaintiff reported Woods' sexually harassing behaviors anyway to her supervisor, who said

           he would look into the situation, but nothing changed for a long period of time.

       7. Plaintiff was also subjected to Woods (who is Caucasian) using racial slurs on a regular

           basis, referring to other African-American drivers as "niggers" which made Plaintiff

           extremely uncomfortable. Plaintiff reported these incidents as well.



                                                   —2—
USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 3 of 9




      8. Then, in July 2019, Plaintiff witnessed Woods call the company dispatcher Margie a

          "nigger." Plaintiff again reported Woods' reprehensible behaviors.

      9. On July 19, 2019, supervisor "Josh" requested that Plaintiff write a statement, on behalf of

          Defendant, about the incident between Woods and Margie. Plaintiff refused to write a

          false statement in defense of Defendant, and then inquired as to why none of her own

          complaints about Woods had ever been addressed. Josh became irate, and said he was

          "handling it," but then on July 26th suspended Plaintiff for three days (with pay) in

          retaliation for her refusal to write a false statement and for complaining of the harassment

          and discrimination.

       10. When Plaintiff returned to work, she was still assigned to ride with Woods. Woods was

          finally terminated, allegedly for the incident with Margie, in approximately late August,

       11. In September 2019 Plaintiff was then assigned to ride with driver Kevin White. Plaintiff

          and Kevin got along well and had no issues. Kevin often complained to Plaintiff of the long

          hours and "not enough pay." Plaintiff and Kevin became friends, and Kevin even had

          lunch at Plaintiff's house while on lunch breaks on more than one occasion.

       12. On September 13, 2019, Plaintiff received a strange call from a supervisor named Camille,

          who accused Plaintiff of "being mean to Kevin," and was asked why she "didn't do that to

          Mark [Woods]." After that call Plaintiff immediately called her supervisor Josh and told

          him what had just happened. Plaintiff requested a meeting with Josh, Kevin, Camille, and

          herself,

       13. At the requested meeting, Kevin notified all present that Plaintiff had never been "mean"

          to him, and that they were in fact friends. Josh stated "it must have been a

                                                  -3-
USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 4 of 9




         misunderstanding," and Camille apologized to Plaintiff for the accusation, but then told

         Irish that she did not even remember calling Plaintiff and saying that.

      14. The following day Plaintiff was terminated by the Defendant for allegedly causing Kevin

         to "abandon his route" and quit his job. However, as Plaintiff was leaving the Defendant's

         property, Kevin came in, approached her, and asked her if she was ready to get started

         working. Plaintiff told Kevin she had been fired because he had allegedly quit because of

         her, to which Kevin responded that this was untrue, he had not quit, and he did not know

         why "they" were doing this to her.

      15. Since her termination, Plaintiff has learned that Woods is again working for the Defendant

         through a temporary agency, and by information and belief, is teamed up with Kevin on

         their daily routes.

      16. Plaintiff contends that the proffered reason for her termination was false and pretextual,

         and in reality she was discriminated against and retaliated against on the basis of her sex

          (female), her sexual orientation, her race, and for complaining of discrimination and sexual

          harassment, and/or for refusing to provide a false statement to support her harasser after

          she reported him to management for making disparaging racial remarks, all in violation of

          her federally protected rights pursuant to Title VII and § 1981,

      17. Defendant's discriminatory and retaliatory conduct was the direct and proximate cause of

          Plaintiff suffering the loss of her job- and job-related benefits, including income, and

          subjected her to emotional distress, humiliation, and other damages and injuries. Plaintiff

          is entitled to seek compensatory damages.



                                                  —4—
USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 5 of 9




        18. Furthermore, Defendant's discriminatory and retaliatory conduct was intentional,

            knowing, willful, wanton, and in reckless disregard of Plaintiffs federally protected rights,

            warranting an imposition of punitive damages.

            WHEREFORE, Plaintiff prays for judgment against the Defendant for compensatory

    damages punitive damages, reasonable attorney fees and costs, and all other just and proper relief.

                                             JURY DEMAND

            Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

    jury in this action.

                                                           Respectfully submitted,

                                                           LAW OFFICE OF JENNIFER L. HITCHCOCK


                                                           /s/ Jennifer L. Hitchcock
                                                           Jennifer L. Hitchcock, #34635-02
                                                           116 E. Berry Street, Suite 1110
                                                           Fort Wayne, IN 46802
                                                           Telephone: (260) 240-4644
                                                           Facsimile:      (260) 444-3441
                                                           E-mail:         Jennifer@jhitchcocklaw.com
                                                           Attorney for Plaintiff




                                                     —5—
   USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 6 of 9

                                                                   02D09.2012-CT-000605                                                        Flied: 12/8/2020 10:52 AM
                                                                                                                                                                    Clerk
L.222n,            1.30m                        al                    Allen Superior Court 9                                                       Alien County, Indiana
                                                                                                                                                                      BB
  2020-02.19 15:06                                                     0 2604443441 >> 3172267953                                                    P 4/6
          bEoc Farm b (11,04)
                                 CHARGE OF DISCRIMINATION                                          Charge Presented To: Agency/(tes) Charge No(s):
                       Ms lamIs allotted by the Itiltocy Acta( 1974, Sea entioued Macy Act                FEPA
                            Moment and Mhos informallen below comploeng this lone.
                                                                                                      25 EEOC 4-40, 20 , 0 _ 0 .v..32:7_,
                                                      Equal Employment Opportunity Commission                                                        and EEOC
                                                                         Soto grim;Mono% front
          Nemo (m/Cam Mr., Ms., Mrs)                                                                       I Home Moe Una Aron WO                  OaLe of nth
          isolina Ball                                                                                             (260) 205-8021               09/03/1990
          Shoat Addree0                                                          CIIY.SION and ZIP Cud,
          332   Kinsmore        Avenue                                           Fort Wayne, IN 46807
          Named Is the Employer, Labor OrgonlZollen, Employment Agency, ApprOntleeetilp COmMittee, or Stale or Local Government Agency net I Remo
          Discriminated Against Mo or 0111ors. (/f morn then!MOW under PARTICULARS below.)
          Name                                                                                                trick emplwaft, Mentett0  eneneNo. (WM Area Coda)
                                                                                                                                                             • ,.•
          Red River Waste Solutions                                                                                    50+                .(260) 748-0883 '
          woOtAckitaa                                                            Clly.State and OP Code                                          .1
          5252 Old Maumee Rd.                                                    Fort Wayne, IN 46803
          DISCRIMiNATION PASEO ON (Cheek 0001004010 WM.)                                                               DATE(MoiscsimiXfolouTOCKPLACE •
                                                                                                                                Earnett .             Lotta
              X RACE IIII COLOR                 in SEX                  RELIGION         D    NATIONAL ORIGIN                 04/2019 t :, 09/48/2019 .
                PT) RETALIATION                 AOE ED DISABILITY                El GENETIC INFORMATION
                         rii  OTHER (sootily) Sexual Harassment/Sexual Orientation                                                          .••
                                                                                                                               Fin coatiN,•.uiasacticiti
          THE PARTICULARS ARE(/Iotldlitqaolpawl; noodod, orlath extra sheet(a));
          •                              .
                 I.             The Complainant is Isolina Ball, a qualified female former employee of Respondent, who at all
                                times material to this Charge performed within the reasonable expectations of her employer.
                                Complainant alleges she was subjected to sexual harassment, and discriminated against and
                                retaliated against for complaining of discrimination on the basis of her sex (female) and her sexual
                                orientation, In violation of her rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
                                2000(e) of seq. ("Title VW). Further, Complainant alleges she was discriminated against and
                                retaliated against on the basis of her race (Black/African-American) in violation of her rights under
                                Title VII as well as 42 U.S.C. 6 1961.

                 II.         The Respondent Is Red River Waste Solutions, a company doing business at 5252 Old Maumee
                             Rd., Fort Wayne, IN 46803. Respondent is an "employer" for the purposes of Title VII and § 1981.

                  III.          Complainant worked for Respondent from approximately May 17, 2019 (as a temporary employee
                                who was hired Into a full-time position after approximately 90 days) until her wrongful termination
                                on or about September 18, 2019. Her job title was Driver.

                  IV,           From the' beginning of her employment with Respondent Complainant was assigned to ride with
                                driver Mark woods, On multiple occasions, almost daily, Woods sexually harassed Complainant,
                                He told Complainant that if she did not voluntarily have sex with him that he would "take le and
                                 threatened to rape Complainant's wife as well. On one occasion Woods came up behind
                                Complainant and rubbed his penis against Complainant as she was loading garbage into the truck
                                 while he moaned, He often talked about having sex and oral sex with Complainant, who refused
                                his advances each time, When Complainant threatened to report him, he dared her to and said he
                                 was W1 pick around here" and if she did, she would be fired.

                  V.            Complainant reported Woods' behaviors anyway to her supervisor, who said he would look Into
                                the situation, but nothing changed for a long period of time.

                  VI,           Complainant was also subjected to Woods (who is Caucasian) using racial slurs on a regular
                                basis, referring to other Africanamerican drivers as "niggers" which made Complainant extremely
                                uncomfortable. Complainant reported these incidents as well.
                                                                                                                        EXHIBIT

                                                                                                                                                         A
          USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 7 of 9


     I   071729   0-200   I   1     200444


         2020-02-19 15:06                               0 2604443441 »        3172267953                              P 5/6

                  VII.    Then, in July 2019, Complainant witnessed Woods call the company dispatcher Margie a "nigger."
                          C,omplailiant again reported Woods' reprehensible behaviors. On July 19, 2019, supervisor 'Josh"
                          requested that Complainant write a statement, on behalf of Respondent, about the incident
                          between Woods and Margie. Complainant refused to write a false statement In defense of
                          Respondent, and then Inquired as to why none of her own complaints about Woods had ever
                          been addressed, Josh became irate, and said he was "handling It," but then on July 26th
                          suspended Complainant for three days (with pay) for her refusal to write a false statement and for
                          complaining of the harassment and discrimination.

                  VIII.   When Complainant returned to work, she was still assigned to ride with Woods. Woods was
                          terminated, allegedly for the Incident with Margie, in approximately late August.

                  IX.     In September 2019 Complainant was then assigned to ride with driven Kevin White. Complainant
                          and Kevin got along well and had no issues. Kevin often complained to Complainant of the long
                          hours and "not enough pay." Complainant and Kevin became friends, and Kevin even had lunch
                          at Complainant's house while on lunch breaks on more than one occasion.
                  X.      On September 13, 2019, Complainant received a strange call from a supervisor named Camille,
                          who accused Complainant of "being mean to Kevin," and was asked why she "didn't do that to
                          Mark (Woods)." After that call Complainant immediately called her supervisor Josh and told him
                          what had Just happened. Complainant requested a meeting with Josh, Kevin, Camille, and
                          herself.

                  XI.     At the requested meeting, Kevin notified all present that Complainant had never been "mean" to
                          him, and that they were in fact friends. Josh stated "it must have been a misunderstanding," and
                          Camille apologized to Complainant for the accusation, but then told Josh that she did not even
                          remember calling Complainant and saying that,
                  XII.    The following day Complainant was terminated by the Respondent for allegedly causing Kevin to
                          "abandon his route" and quit his Job. However, as Complainant was leaving the Respondent's
II                        property[Kevin came in, approached her, and asked her if she was ready to get started working.
                          Complainant told Kevin she had been fired because he had allegedly qua because of her, to
                          which Kevin responded that this was untrue, he had not quit, and he did not know why "they" were
                          doing this to her.

                  XIII.   Since her termination, Complainant has learned that Woods is again working for the Respondent
                          through a temporary agency, and by information and belief, is teamed up with Kevin on their daily
                          routes, -

                  XIV.    Complainant contends that the proffered reason for her termination was false and pretextual, and
                          In reality she was discriminated against and retaliated against on the basis of her sex (female),
                          her sexual orientation, her race, and for complaining of discrimination and sexual harassment,
                          and/or for refusing to provide a false statement to support her harasser after she reported him to
                          manageMent for making disparaging racial remarks, all In violation of her federally protected
                          rights pursuant to Title VII and § 1981,
                  XV.     Respondent's discriminatory and retaliatory conduct was the direct and proximate cause of
                          Complainant suffering the loss of her Job- and Job-related benefits, including Income, and
                          subjected her to emotional distress, humiliation, and other damages and injuries. Complainant is
                          entitled to seek compensatory damages.

                  Xvi.    Furthermore, Respondent's discriminatory and retaliatory conduct was intentional, knowing,
                          wilfful, wanton, and In reckless disregard of Complainant's federally protected rights, warranting
                          an imposition of punitive damages.
  USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 8 of 9


0::11110P.c .01 15•1070    0

'2020-02-19 15:07                   '                               0 2604443441 > 3172267953                                                       P 6/6
       I ward this chug* Nod with both the SECC end Pro Slab or local Agansyr If any, i    NOTARY - WIWI, ow:tory for     o poolLocal Agency Roqutoomonts
       win advi tha agencies If I change my address re phone number and I sitil
       coopomlo
       procoduros.
                   folly with them In rho processing of my ohne In accordance with their   cify,ftA N HI•                    _#_....-1,---
                                                                                                                                      1
                                                                                           I swoar or farm that I Novo road tho above Digo ond that it Is WD to
       I (10001.0 VhdOf clonally ol porivry Mat rho atom N Ihio and moat                   tho bps% Of My haw/lodge, information and ballot.
                                                                                           SIGNATURE OF COMPLNNANT
                                                                                                                            le
                                                                                             ea       atEtd.         l e
                                                                                           SUBSCRIBSD AND SWORN TO OEFORE MD-MOATS
       19- M - PiOas/               .: 7Arireiria,e    .72>rs-el:                          N onthe doy. year)
               DOW                           ChOWIng Paity SWnoluro
                                                                                           fetyuckilt] IQ. tri-otg.

                                                                                                           AMBER N DIA;
                                                                                                                Sew
                                                                                                   Notary PubUc Stale of Indiana
                                                                                                            Allan County
                                                                                                My CommIstlan Exclave Tab 16, 2024
                                                                                           4Aits..Tdr-rmsorrowsrop-or-orstr-tsst“
  USDC IN/ND case 1:21-cv-00002-HAB-SLC document 5 filed 12/08/20 page 9 of 9

                                                       02D09.2012-CT-000605                                               Filed: 12181202010:52 AM
                                                                                                                                              Clerk
EEOC Non 161-B (MI6)                      3. EQUAL EmpkiVASKIORRAnurcry                        AMISSION                       Allen County, Indiana
                                                                                                                                                 BE
                                     NOTICE       OF RIGHT TO SUE (ISSUED ON REQUEST)
To: Isolina Ball                                                                     From: Indianapolis District Office
    332 Klnsmore Avenue                                                                    101 West Ohio Street
    Fort Wayne, IN 46807                                                                   Suite 1900
                                                                                           Indianapolis, IN 46204




    Ell        On behalf alperson(s) aggrieved whose identity Is
               CONFIDENTIAL (29 CFR 61601.7(e))
EEOC Charge No.                                      EEOC Representative                                            Telephone No.
                                                     Michelle D. Ware,
470-2020-01727                                       Enforcement Supervisor                                        (463) 9994184
                                                                               (Sea also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): Ibis is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed In a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing cult based on a claim under
state law may be different.)
               More than 180 days have passed since the filing of this charge.
               Less than 180 days have passed since the filing of this charge, but I have determined that It Is unlikely that the EEOC will
               be able to complete its administrative processing within 180 days from the filing of this charge.
               The EEOC is terminating its processing of this charge.
               The EEOC will continue to process this charge.
Age Discrimination In Employment Act (ADEA): You may sue under the ADEA at any time from 80 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
               The EEOC is closing your case, Therefore, your lawsuit under the ADEA must be filed.in federal or state court WITHIN
               90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

        C      The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
               you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the.right to sue under the EPA (filing an EEOC charge Is notrequired.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violalions) of the alleged EPA underpayment This means that backpay due for
any violations that occurred mere than 2 years (3 voarsj before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.



                                                                                                                   NOV 0 4 2010
  Enclosures(s)                                                        Michelle Eisele,
                                                                       District Director

  co:        Michelle fL Maslowski                                                    Jennifer Hitchcock
             OGLETREE DEAKINS                                                         LAW OFFICE OF JENNIFER HITCHCOCK
             111 Monument Circle                                                      116 E. Berry Street, Suite 1110
             Suite 4600                                                               Fort Wayne, IN 46802
             IndlanapolIs, IN 46204
